United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3204
                                   ___________

Felicia Amajali,                      *
                                      *
             Petitioner,              *
                                      * Petition for Review of an Order
       v.                             * of the Board of Immigration Appeals.
                                      *        [UNPUBLISHED]
John D. Ashcroft, Attorney General    *
of the United States,                 *
                                      *
             Respondent.              *
                                 ___________

                             Submitted: November 21, 2003

                                  Filed: January 13, 2004
                                   ___________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Felicia Amajali (Amajali), a native of Nigeria, petitions for review of a Board
of Immigration Appeals (BIA) order summarily affirming an immigration judge’s
denial of Amajali’s applications for asylum and withholding of removal. Amajali
contends that the immigration judge erred in concluding that she had not established
persecution and a well-founded fear thereof and also argues that the BIA’s summary
decision violated her rights. We deny the petition.
       Substantial evidence supports the immigration judge’s conclusions that
Amajali’s past treatment did not rise to persecution and that Amajali does not have
a reasonable fear of persecution. Dominguez v. Ashcroft, 336 F.3d 678, 679 (8th Cir.
2003) (standards for granting asylum and withholding of removal); Peripanathan v.
INS, 310 F.3d 594, 597 (8th Cir. 2002) (standard of review). Amajali’s exclusion
from highschool debate and certain athletic events, her rejection from Benin
University, and being dropped from the Nigerian Junior Olympic Team were certainly
unfair. Cf. Regalado-Garcia v. INS., 305 F.3d 784, 787 (8th Cir. 2002) (defining
persecution as “the infliction or threat of death, torture, or injury to one's person or
freedom, on account of race, religion, nationality, membership in a particular social
group, or political opinion.” (citation omitted)). Nevertheless, the evidence also
established that Amajali was allowed to attend classes, was never arrested or
imprisoned for her or her father’s political activities, was allowed to travel to other
countries and compete in select athletic events while still living in Nigeria, and was
granted a passport, which was renewed by the Nigerian embassy in 1991. Moreover,
the immigration judge was entitled to find that Amajali’s inability to contact her
family since 1993 was insufficient to support a reasonable fear of persecution given
the lack of corroborating evidence regarding her family’s status. See e.g.,
Hajiani-Niroumand v. INS, 26 F.3d 832, 838 (8th Cir. 1994) (recognizing importance
of corroborating evidence and giving deference to immigration judge’s credibility
findings).

      Finally, on appeal to the BIA, Amajali alleged that “denial of . . . . entry into
the university [of Benin] and the denial of being allowed to compete in the Junior
Olympics” would hamstring her ability to find coaching and sports administration
employment in Nigeria. The BIA’s summary decision did not address this argument,
and Amajali suggests that this was error. We disagree. Although an agency must
explain the basis for its decision, the BIA’s streamlined review procedures are
permissible, Dominguez, 336 F.3d at 680, and an applicant should not be able to
thwart the administrative scheme merely by reserving additional arguments for

                                          -2-
appeal. At any rate, Amajali’s argument fails on the merits because such speculative
and generalized economic harms are not a basis for a well-founded fear of
persecution. Nyonzele v. INS, 83 F.3d 975, 983 (8th Cir. 1996).

      The petition is denied.
                       ______________________________




                                        -3-